UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


FLORENCE B. KROMA, #22733-078                     §
                                                  §
versus                                            §   CIVIL ACTION NO. 4:18-CV-823
                                                  §   CRIMINAL ACTION NO. 4:14-CR-165
UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation (#16) concluding that the

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant to

28 U.S.C. § 2255 should be denied and dismissed with prejudice. No objections were timely filed.

         The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

          It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the

case is DISMISSED with prejudice. A Certificate of Appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.


           SIGNED at Beaumont, Texas, this 2nd day of June, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
